DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to Pre-appeal brief filed on 03/18/2022.
Claims 5-7 are pending.  Applicant has cancelled Claims 1-4 and 8-13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Oku et al. (US 2009/0069586 A1).

As per Claims 5-7, Oku discloses a metal oxide catalyst containing metallic element belonging to Group 12 (i.e., Zn) and a metallic element belonging to Group 4 (i.e., Zr) and further discloses ZnZrO3 (see paragraph 0013, 0032, 0031, example 3 of catalyst preparation-see paragraph 0126, example 10-see paragraph 0148). Oku further discloses oxide containing ZnxMOn where M is Ti and/or Zr, x is number of 0.05 or more and 10 or less and n is number determined such that ZnxMOn is electrically neutral (paragraph 0039-0043, i.e., ZnZrO3, reads on claimed limitation of ZnxZryOz  where x:y is from 1:100 to 10:1 and Z is stoichiometric integer) and metal oxide catalyst containing a sulfur component of 700 ppm or less, preferably 200 ppm or less (700 ppm or less equivalent to 0.07 wt% or less and 200 ppm or less equivalent to 0.02 wt% or less- see paragraph 0071, reads on claimed limitation of less than 0.14 percent by weight of sulfur of claim 5, less than 0.01 percent by weight of sulfur of claim 6 and less than 0.001 percent by weight of sulfur of claim 7).  Oku further discloses a fixed bed flow system is preferably employed because separation of the catalyst is unnecessary  and the contacting step is carried out with a fixed bed and continuous flow reactor (see paragraph 103, reads on utilizing in a continuous flow reactor and fixed bed). 

Response to Arguments
Applicant’s arguments on the pre-appeal brief filed on 03/18/2022 with respect to 35 U.S.C 102(a)(1) rejection of claims 5-7 over Wang et al (US PGPUB No.: 2011/0256408) and 35 U.S.C. 103 rejection of claims 5-7 over Sun reference (NPL: “Direct Conversion of Bio-ethanol to Isobutene on Nanosized ZnxZryOz Mixed Oxides with Balanced Acid-Base Sites”, Journal of the American Chemical Society, 2011, 133, pages 11096-11099) in view of Zhu reference (NPL: “Carbon as a hard template for nano material catalysts”, Journal of Natural Gas Chemistry 21 (2012) 215-232) have been fully considered and persuasive.  
In response to arguments on the pre-appeal brief filed on 03/18/2022, regarding limitation of in a continuous fixed bed or flowbed reactors is not intended use claim limitation and the sulfur content of less than 0.14 percent by weight of sulfur of claim 5, less than 0.01 percent by weigh of sulfur of claim 6 and less than 0.001 percent by weight of sulfur of claim  7, it is agreed that Wang and Sun in view of Zhu does not meet the present claimed.  Therefore, the previous U.S.C.102(a)(1) rejection over Wang and 103 rejection over Sun in view of Zhu are withdrawn from the record.
However, upon further search and consideration, newly found reference, namely Oku et al. (US 2009/0069586 A1) is brought to the Examiner’s attention, and therefore, new set of 102 (a)(1) rejection is provided as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        06/01/2022